The plaintiff in error, hereinafter called defendant, was convicted in the district court of Osage county of attempting to shoot another with intent to kill, and was sentenced to serve a term of four years in the state penitentiary.
On the day charged, Lee West and Willard West, near Pawhuska, backed the car in which they were driving into a ditch. Defendant, an Osage Indian, and another person whose identity is not disclosed, drove up in an automobile. Defendant got out, went to where the Wests were, drew a pistol, told them he was an officer, pointed his pistol first at Willard West, then cocked it and pointed it at Lee West, and as he did this Willard West grabbed the gun and defendant pulled the trigger, but the hammer fell on Willard West's hand and prevented it firing. The Wests succeeded in getting the gun from defendant and he left. Defendant appeared to have been under the influence of liquor. He did not take the stand nor offer any testimony.
It is contended that the court did not submit in his instructions all the included offenses. Only one request for an additional instruction was made — that of pointing a pistol which was by the court submitted.
Under the entire record, we perceive no error which would require a reversal.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 94